Order entered September 1, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00099-CR

                             PATRICK ADGER, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 282nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F13-56945-S

                                        ORDER
      Appellant’s August 25, 2016 motion for suspension of rule of appellate procedure 9.3 to

permit him to file only the original of his pro se response to counsel’s Anders brief is

GRANTED. Appellant’s pro se response has been filed with the Court.


                                                   /s/   LANA MYERS
                                                         JUSTICE